Response to Arguments
Applicant’s arguments submitted on 3/16/2021 have been fully considered, but they are moot.  Applicant argues that the prior art does not disclose the newly added amendments, but Examiner cites new prior art herein below in response to Applicant’s amendments.  
Previously cited, Yamasaki, US 2009/0290028 A1 (hereinafter referred to as “Yamasaki”), discloses a method for denoising process (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0003, 0004, 0021, and 0048, where CPUs, an image processing unit, multiple memories, a display, and a camera remove a blurriness image noise caused by camera shake during the capturing of a plurality of images), comprising: obtaining a to-be-processed picture and a reference picture from a plurality of pictures taken continuously (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0031 and 0076, where image A is the reference picture and image B is the processed picture), wherein the number of the plurality of pictures is larger than two (see Yamasaki para. 0083, where ‘m’ pictures are captured and ‘m’ is a number that is at least two or more); obtaining a displacement of a terminal generated within a period in which the to-be-processed picture and the reference picture are taken (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0027, 0046-0048, and 0075, where sensor measurements are used to calculate the displacement in x and y coordinates between image A and image B); determining, according to the displacement, reference pixel points of the reference picture each corresponding to one of to-be-processed pixel points of the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on the displacements); and adjusting, according to a pixel value of each of the reference pixel points, a pixel value of a corresponding to-be-processed pixel point to reduce noise in the to-ne-(see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048 and 0074-0076, where image A and image B are added while blurriness image noise caused by camera shake is mitigated).
Newly cited, Kim et al., US 2016/0014340 A1 (hereinafter referred to as “Kim”), discloses wherein the number of the plurality of pictures is larger than two, the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture (see Kim Figs. 3 and 10, and para. 0145, where the two photos having high sharpness, from among a plurality of photos greater than two, are selected and composed to produce a shaking eliminated photo).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image selection technique of Kim on the captured images of Yamasaki, because it is predictable that selecting the two sharpest images among a plurality of images taken in quick succession would improve the quality of the output image by sharpening its input images.  Furthermore, it would have been obvious to try either the most sharpened image or the second most sharpened image as the reference image, because it is predictable that using either image as the reference image would succeed at noise reduction following the combining of those images, and there are only two potential images from which to choose as the reference image.  Accordingly, the claim is rendered obvious.



Claim Rejections - 35 USC § 102
In The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 5, 6, 9, 10, 13, 14, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki, US 2009/0290028 A1 (hereinafter referred to as “Yamasaki”) in view of Kim et al., US 2016/0014340 A1 (hereinafter referred to as “Kim”).

Regarding claim 1, Yamasaki discloses a method for denoising process (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0003, 0004, 0021, and 0048, where CPUs, an image processing unit, multiple memories, a display, and a camera remove a blurriness image noise caused by camera shake during the capturing of a plurality of images), comprising: obtaining a to-be-processed picture and a reference picture from a plurality of pictures taken continuously (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0031 and 0076, where image A is the reference picture and image B is the processed picture), wherein the number of the plurality of pictures is larger than two (see Yamasaki para. 0083, where ‘m’ pictures are captured and ‘m’ is a number that is at least two or more); obtaining a displacement of a terminal generated within a period in which the to-be-processed picture and the reference picture are taken (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0027, 0046-0048, and 0075, where sensor measurements are used to calculate the displacement in x and y coordinates between image A and image B); determining, according to the displacement, reference pixel points of the reference picture each corresponding to one of to-be-processed pixel points of the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on the displacements); and adjusting, according to a pixel value of each of the reference pixel points, a pixel value of a corresponding to-be-processed pixel point to reduce noise in the to-ne-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048 and 0074-0076, where image A and image B are added while blurriness image noise caused by camera shake is mitigated).
Yamasaki does not explicitly disclose the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture.
However, Kim discloses wherein the number of the plurality of pictures is larger than two, the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture (see Kim Figs. 3 and 10, and para. 0145, where the two photos having high sharpness, from among a plurality of photos greater than two, are selected and composed to produce a shaking eliminated photo).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image selection technique of Kim on the captured images of Yamasaki, because it is predictable that selecting the two sharpest images among a plurality of images taken in quick 

Regarding claim 2, Yamasaki discloses wherein the terminal comprises an angular velocity sensor; obtaining the displacement of the terminal comprises: obtaining angular displacement data of the angular velocity sensor; and determining the angular displacement data as the displacement of the terminal (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0021, 0026, and 0027, where angular speed sensors are used to measure and calculate the displacement).

Regarding claim 5, Yamasaki discloses wherein determining, according to the displacement, the reference pixel points of the reference picture comprises: determining, according to the displacement, a horizontal sub-displacement and a vertical sub-displacement of an imaging plane of photographing performed by the terminal; and determining, according to the horizontal sub-displacement and the vertical sub-displacement, the reference pixel points of the reference picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on calculated x and y offsets).

claim 6, Yamasaki discloses wherein determining, according to the horizontal sub-displacement and the vertical sub-displacement, the reference pixel points of the reference picture comprises: determining, according to the horizontal sub-displacement and the vertical sub-displacement, a horizontal pixel point offset value and a vertical pixel point offset value of each of the to-be-processed pixel points of the to-be-processed picture; and determining, according to the horizontal pixel point offset value and the vertical pixel point offset value, the reference pixel points of the reference picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on calculated x and y offsets).

Regarding claim 9, Yamasaki discloses a terminal comprising: a processor; and a memory, configured to store one or more programs; wherein the one or more programs, when executed, are operable with the processor to (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0003, 0004, 0021, and 0048, where CPUs, an image processing unit, multiple memories, a display, and a camera remove a blurriness image noise caused by camera shake during the capturing of a plurality of images): obtain a to-be-processed picture and a reference picture from a plurality of pictures taken continuously (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0031 and 0076, where image A is the reference picture and image B is the processed picture), wherein the number of the plurality of pictures is larger than two (see Yamasaki para. 0083, where ‘m’ pictures are captured and ‘m’ is a number that is at least two or more); obtain a displacement of the terminal generated within a period in which the to-be-processed picture and the reference picture are taken (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0027, 0046-0048, and 0075, where sensor measurements are used to calculate the displacement in x and y coordinates between image A and image B); determine, according to the displacement, reference pixel points of the reference picture each corresponding to one of to-be-processed pixel points of the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on the displacements); and adjust, according to a pixel value of each of the reference pixel points, a pixel value of a corresponding to-be-processed pixel point to reduce noise in the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048 and 0074-0076, where image A and image B are added while blurriness image noise caused by camera shake is mitigated).
Yamasaki does not explicitly disclose the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture.
However, Kim discloses wherein the number of the plurality of pictures is larger than two, the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture (see Kim Figs. 3 and 10, and para. 0145, where the two photos having high sharpness, from among a plurality of photos greater than two, are selected and composed to produce a shaking eliminated photo).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image selection technique of Kim on the captured images of Yamasaki, because it is predictable that selecting the two sharpest images among a plurality of images taken in quick succession would improve the quality of the output image by sharpening its input images.  

Regarding claim 10, Yamasaki discloses wherein the terminal comprises an angular velocity sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain angular displacement data of the angular velocity sensor; and determine the angular displacement data as the displacement of the terminal (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0021, 0026, and 0027, where angular speed sensors are used to measure and calculate the displacement).

Regarding claim 13, Yamasaki discloses wherein the one or more programs operable with the processor to determine, according to the displacement, the reference pixel points of the reference picture are operable with the processor to: determine, according to the displacement, a horizontal sub-displacement and a vertical sub- displacement of an imaging plane of photographing performed by the terminal; and determine, according to the horizontal sub-displacement and the vertical sub-displacement, the reference pixel points of the reference picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on calculated x and y offsets).

claim 14, Yamasaki discloses wherein the one or more programs operable with the processor to determine, according to the horizontal sub-displacement and the vertical sub- displacement, the reference pixel points of the reference picture are operable with the processor to: determine, according to the horizontal sub-displacement and the vertical sub-displacement, a horizontal pixel point offset value and a vertical pixel point offset value of each of the to-be-processed pixel points of the to-be-processed picture; and determine, according to the horizontal pixel point offset value and the vertical pixel point offset value, the reference pixel points of the reference picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on calculated x and y offsets).

Regarding claim 17, Yamasaki discloses a non-transitory computer readable storage medium, being configured to store one or more programs; wherein the one or more programs, when executed, being operable with a processor of a terminal to (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0003, 0004, 0021, and 0048, where CPUs, an image processing unit, multiple memories, a display, and a camera remove a blurriness image noise caused by camera shake during the capturing of a plurality of images): obtain a to-be-processed picture and a reference picture from a plurality of pictures taken continuously (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0031 and 0076, where image A is the reference picture and image B is the processed picture), wherein the number of the plurality of pictures is larger than two (see Yamasaki para. 0083, where ‘m’ pictures are captured and ‘m’ is a number that is at least two or more); obtain a displacement of the terminal generated within a period in which the to-be-processed picture and the reference picture are taken (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0027, 0046-0048, and 0075, where sensor measurements are used to calculate the displacement in x and y coordinates between image A and image B); determine, according to the displacement, reference pixel points of the reference picture each corresponding to one of to-be-processed pixel points of the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on the displacements); and adjust, according to a pixel value of each of the reference pixel points, a pixel value of a corresponding to-be-processed pixel point to reduce noise in the to-be-processed picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048 and 0074-0076, where image A and image B are added while blurriness image noise caused by camera shake is mitigated).
Yamasaki does not explicitly disclose the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture.
However, Kim discloses wherein the number of the plurality of pictures is larger than two, the to-be-processed picture has highest sharpness among the plurality of pictures, and the reference picture has highest sharpness among the plurality of pictures excluding the to-be-processed picture (see Kim Figs. 3 and 10, and para. 0145, where the two photos having high sharpness, from among a plurality of photos greater than two, are selected and composed to produce a shaking eliminated photo).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image selection technique of Kim on the captured images of Yamasaki, because it is predictable that selecting the two sharpest images among a plurality of images taken in quick succession would improve the quality of the output image by sharpening its input images.  

Regarding claim 18, Yamasaki discloses wherein the terminal comprises an angular velocity sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain angular displacement data of the angular velocity sensor; and determine the angular displacement data as the displacement of the terminal (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0021, 0026, and 0027, where angular speed sensors are used to measure and calculate the displacement).

Regarding claim 20, Yamasaki discloses wherein the one or more programs operable with the processor to determine, according to the displacement, the reference pixel points of the reference picture are operable with the processor to: determine, according to the displacement, a horizontal sub-displacement and a vertical sub-displacement of an imaging plane of photographing performed by the terminal; and determine, according to the horizontal sub-displacement and the vertical sub-displacement, the reference pixel points of the reference picture (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0048, 0049, and 0073-0076, where image A and image B are aligned based on calculated x and y offsets).

Claim(s) 3, 4, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Kim as applied to claims 1, 9, and 17 above, and in further view of Hatao et al., US 9,565,363 B1 (hereinafter referred to as “Hatao”).

Regarding claim 3, Yamasaki does not explicitly disclose wherein the terminal comprises an acceleration sensor; obtaining the displacement of the terminal comprises: obtaining displacement data of the acceleration sensor; and determining the displacement data as the displacement of the terminal.
However, Hatao discloses wherein the terminal comprises an acceleration sensor; obtaining the displacement of the terminal comprises: obtaining displacement data of the acceleration sensor; and determining the displacement data as the displacement of the terminal (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the acceleration sensor of Hatao with the angular speed sensor of Yamasaki, as modified by Kim, in the manner suggested and taught by Hatao (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images), because it is predictable that the additional acceleration measurements would improve the accuracy of the displacement calculation and image alignment by adjusting for camera acceleration in addition to camera velocity.  Assuming constant camera velocity is predictably less accurate, because 

Regarding claim 4, Yamasaki discloses wherein the terminal comprises an angular velocity sensor; obtaining the displacement of the terminal comprises: obtaining displacement data of the angular velocity sensor; and determining the displacement of the terminal according to the displacement data of the angular velocity sensor (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0021, 0026, and 0027, where angular speed sensors are used to measure and calculate the displacement).
Yamasaki does not explicitly disclose wherein the terminal comprises an angular velocity sensor and an acceleration sensor; obtaining the displacement of the terminal comprises: obtaining displacement data of the acceleration sensor; and determining the displacement of the terminal according to the displacement data of the acceleration sensor.
However, Hatao discloses wherein the terminal comprises an angular velocity sensor and an acceleration sensor; obtaining the displacement of the terminal comprises: obtaining displacement data of the angular velocity sensor and displacement data of the acceleration sensor; and determining the displacement of the terminal according to the displacement data of the angular velocity sensor and displacement data of the acceleration sensor (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images).
(see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images), because it is predictable that the additional acceleration measurements would improve the accuracy of the displacement calculation and image alignment by adjusting for camera acceleration in addition to camera velocity.  Assuming constant camera velocity is predictably less accurate, because camera shake will often include an acceleration of the camera caused by a user’s overcorrection while adjusting camera positioning.  Accordingly, the combination of sensors is rendered obvious.

Regarding claim 11, Yamasaki does not explicitly disclose wherein the terminal comprises an acceleration sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the acceleration sensor; and determine the displacement data as the displacement of the terminal.
However, Hatao discloses wherein the terminal comprises an acceleration sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the acceleration sensor; and determine the displacement data as the displacement of the terminal (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the acceleration sensor of Hatao with the angular speed sensor of Yamasaki, as modified by Kim, in the manner suggested and taught by Hatao (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images), because it is predictable that the additional acceleration measurements would improve the accuracy of the displacement calculation and image alignment by adjusting for camera acceleration in addition to camera velocity.  Assuming constant camera velocity is predictably less accurate, because camera shake will often include an acceleration of the camera caused by a user’s overcorrection while adjusting camera positioning.  Accordingly, the combination of sensors is rendered obvious.

Regarding claim 12, Yamasaki discloses wherein the terminal comprises an angular velocity sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the angular velocity sensor; and determine the displacement of the terminal according to the displacement data of the angular velocity sensor (see Yamasaki Figs. 1, 2, 4, and 8, and paras. 0021, 0026, and 0027, where angular speed sensors are used to measure and calculate the displacement).

However, Hatao discloses wherein the terminal comprises an angular velocity sensor and an acceleration sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the angular velocity sensor and displacement data of the acceleration sensor; and determine the displacement of the terminal according to the displacement data of the angular velocity sensor and displacement data of the acceleration sensor (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the acceleration sensor of Hatao with the angular speed sensor of Yamasaki, as modified by Kim, in the manner suggested and taught by Hatao (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images), because it is predictable that the additional acceleration measurements would improve the accuracy of the displacement calculation and image alignment by adjusting for camera acceleration in addition to camera velocity.  Assuming constant camera velocity is predictably less accurate, because camera shake will often include an acceleration of the camera caused by a user’s 

Regarding claim 19, Yamasaki does not explicitly disclose wherein the terminal comprises an acceleration sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the acceleration sensor; and determine the displacement data as the displacement of the terminal.
However, Hatao discloses wherein the terminal comprises an acceleration sensor; wherein the one or more programs operable with the processor to obtain the displacement of the terminal are operable with the processor to: obtain displacement data of the acceleration sensor; and determine the displacement data as the displacement of the terminal (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the acceleration sensor of Hatao with the angular speed sensor of Yamasaki, as modified by Kim, in the manner suggested and taught by Hatao (see Hatao Figs. 7-9, and col. 8, ll. 3-11, and col. 17, ll. 10-38, where both acceleration and angular velocity are used to determine the displacement of the camera between captured images), because it is predictable that the additional acceleration measurements would improve the accuracy of the displacement calculation and image alignment by adjusting for camera acceleration in addition to camera velocity.  Assuming constant camera velocity is predictably less accurate, because .

Claim(s) 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Kim as applied to claims 1 and 9 above, and in further view of Atanssov et al., US 2009/0123082 A1 (hereinafter referred to as “Atanssov”).

Regarding claim 7, Yamasaki does not explicitly disclose wherein adjusting, according to the pixel value of each of the reference pixel points, the pixel value of the corresponding to-be-processed pixel point comprises: calculating a target pixel value according to a pixel value of each of the to-be-processed pixel points, a pixel value of a corresponding reference pixel point, a predetermined weight for the each of the to-be-processed pixel points, and a predetermined weight for the corresponding reference pixel point; and changing the pixel value of the each of the to-be-processed pixel points to the target pixel value.
However, Atanssov discloses wherein adjusting, according to the pixel value of each of the reference pixel points, the pixel value of the corresponding to-be-processed pixel point comprises: calculating a target pixel value according to a pixel value of each of the to-be-processed pixel points, a pixel value of a corresponding reference pixel point, a predetermined weight for the each of the to-be-processed pixel points, and a predetermined weight for the corresponding reference pixel point; and changing the pixel value of the each of the to-be-processed pixel points to the target pixel value (see Atanssov Fig. 4, and paras. 0019 and 0047, where two images undergo a straight averaging, which is equivalent to a weighted averaging with 0.5 as the weight for both images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image alignment technique of Yamasaki, as modified by Kim, to align the two images of Atanssov, because it is predictable that Yamasaki’s angular speed sensor’s data would improve the accuracy of Atanssov’s image displacement and alignment calculations by using more precise motion data.  Furthermore, it is obvious to add Atanssov’s averaging-based noise removal to Yamasaki’s camera, because Atanssov teaches and suggests including multiple noise removal techniques (see Atanssov paras. 0019 and 0047, where either averaging or summing may be used to remove noise), and it is predictable that Yamasaki’s summing technique would produce superior images under low light conditions whereas Atanssov’s averaging technique would be superior under high light conditions.  Accordingly, the combination of noise removal techniques is rendered obvious.

Regarding claim 8, Yamasaki does not explicitly disclose wherein calculating the target pixel value comprises: calculating an average pixel value of the pixel value of the each of the to-be-processed pixels and the pixel value of the corresponding reference pixel point, where the predetermined weight for the each of the to-be-processed pixel points and the predetermined weight for the corresponding reference pixel point are both 0.5; and determining the average pixel value as the target pixel value.
However, Atanssov discloses wherein calculating the target pixel value comprises: calculating an average pixel value of the pixel value of the each of the to-be-processed pixels (see Atanssov Fig. 4, and paras. 0019 and 0047, where two images undergo a straight averaging, which is equivalent to a weighted averaging with 0.5 as the weight for both images).

Regarding claim 15, Yamasaki does not explicitly disclose wherein the one or more programs operable with the processor configured to adjust, according to the pixel value of each of the reference pixel points, the pixel value of the corresponding to-be-processed pixel point are operable with the processor to: calculate a target pixel value according to a pixel value of each of the to-be-processed pixel points, a pixel value of a corresponding reference pixel point, a predetermined weight for the each of the to-be-processed pixel points, and a predetermined weight for the corresponding reference pixel point; and change the pixel value of the each of the to-be-processed pixel points to the target pixel value.
However, Atanssov discloses wherein the one or more programs operable with the processor configured to adjust, according to the pixel value of each of the reference pixel points, the pixel value of the corresponding to-be-processed pixel point are operable with the processor to: calculate a target pixel value according to a pixel value of each of the to-be-processed pixel points, a pixel value of a corresponding reference pixel point, a predetermined weight for the each of the to-be-processed pixel points, and a predetermined weight for the corresponding reference pixel point; and change the pixel value of the each of the to-be-(see Atanssov Fig. 4, and paras. 0019 and 0047, where two images undergo a straight averaging, which is equivalent to a weighted averaging with 0.5 as the weight for both images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image alignment technique of Yamasaki, as modified by Kim, to align the two images of Atanssov, because it is predictable that Yamasaki’s angular speed sensor’s data would improve the accuracy of Atanssov’s image displacement and alignment calculations by using more precise motion data.  Furthermore, it is obvious to add Atanssov’s averaging-based noise removal to Yamasaki’s camera, because Atanssov teaches and suggests including multiple noise removal techniques (see Atanssov paras. 0019 and 0047, where either averaging or summing may be used to remove noise), and it is predictable that Yamasaki’s summing technique would produce superior images under low light conditions whereas Atanssov’s averaging technique would be superior under high light conditions.  Accordingly, the combination of noise removal techniques is rendered obvious.

Regarding claim 16, Yamasaki does not explicitly disclose wherein the one or more programs operable with the processor to calculate the target pixel value are operable with the processor to: calculate an average pixel value of the pixel value of the each of the to-be-processed pixels and the pixel value of the corresponding reference pixel point, where the predetermined weight for the each of the to-be-processed pixel points and the predetermined weight for the corresponding reference pixel point are both 0.5; and determine the average pixel value as the target pixel value.
(see Atanssov Fig. 4, and paras. 0019 and 0047, where two images undergo a straight averaging, which is equivalent to a weighted averaging with 0.5 as the weight for both images).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663